THAYER, Circuit Judge
(dissenting). T am not able to concur in that part of the foregoing opinion which deals with the question of patentable novelty. In my judgment, the combination covered by the first claim of Martin’s patent, No. 433,531, is destitute of patentable novelty, unless the word “pitman,” as used in that claim, is understood to include the triangular pitman mentioned In the specification, as well as the pitman, E, which is termed in the specification the “pitman-bar.” If the claim is construed as covering both of these parts, which together operate as a pitman, it might be upheld; but in that ('vent the defendant would not be guilty of infringement, because he does not use the triangular pitman, or any equivalent device. The majority of the court have construed the word “pitman’’ as meaning simply the “pitman-bar,” which is immediately attached to the spur-wheel, and. as thus construed, it admits of no doubt that the exact combination covered by the first claim is disclosed by a multitude' of machines, such as mowers, reapers, churns, machines for sawing wood, and others of a similar character. A pinion mounted on a shaft, the teeth of which engage with the teeth of a spur or drive wheel, for the purpose of communicating a reciprocating motion t.o a pitman, or, vice versa, of communicating motion to a revolving shaft, is one of the oldest mechanical devices, which has been in use time out of mind1; and, judging by the state of the art when the Martin patent was granted, it was sometimes a matter of choice *336whether the teeth of both wheels were set on the exterior surface of the rims of the "wheels, forming an exterior gearing, or whether the teeth, of one wheel were set on the exterior surface, and the teeth of the other wheel on the interior surface of the rim, so as to form what is termed an “interior gearing.” Very frequently it was necessary to adopt the latter mode of construction to render the machine more compact, or to accomplish some other special object. In view of the state.of the art, as illustrated by the various kinds of machines above mentioned, it is manifest that the advantages to be gained by either method of engagement were well understood, and that, if called upon to construct a machine for a given purpose, an experienced mechanic would have had no difficulty in deciding which form of gearing- was preferable. In my judgment, the majority of the court attach undue importance to the fact that Martin was the first to employ the interior gearing in constructing a windmill. I also think that they exaggerate the defects in that class of windmills which are constructed with an exterior gearing. It may be that a windmill constructed according to Martin’s patent makes a little less noise than a windmill which employs the exterior gearing, and possibly the wear on the cogs is somewhat less, but the old-fashioned windmill had proved to be very serviceable, and the defects therein were not so serious as to require an exercise of the inventive faculty to overcome them. Martin simply applied to a windmill a method of gearing which was well known, and had been employed for many years in constructing other machines, and by so doing he displayed no more than ordinary mechanical skill. The new use to which he applied the interior gearing was clearly analogous to the use to which it had been applied in other machines, notably in churns, mowing machines, and reapers. Nor were the results which he attained by the application of the old device to windmills so highly beneficial as to justify the inference that the faculty of invention was involved in conceiving the new use. In my judgment, the patent laws ought not to be so construed as to give to the complainant a monopoly of an old and well-known mechanical combination in the construction of windmills. The decree below being for the right party, I think it should be affirmed.